Citation Nr: 9923912
Decision Date: 08/23/99	Archive Date: 11/08/99

DOCKET NO. 93-27 066               DATE AUG 23, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Houston, Texas

THE ISSUES

1. Entitlement to service connection for hypertension as secondary
to service connected post traumatic stress disorder (PTSD).

2. Entitlement to service connection for heart disease as secondary
to service connected PTSD. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Don Hayden, Counsel 

INTRODUCTION

The veteran served on active duty from December 1941 to September
1945.

An October 1945 rating decision granted service connection for
psychoneurosis, hysteria (war neurosis), effective in September
1945. A September 1947 rating decision recharacterized the
disability as psychoneurosis, anxiety state, as of April 1946. A
September 1979 rating decision changed the description to anxiety
neurosis. A March 1992 rating decision classified the disability as
PTSD (formerly rated as anxiety neurosis).

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a March 1992 rating decision by the Department of
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which
denied service connection for both hypertension and heart disease
as secondary to service connected PTSD.

In November 1995 and May 1997, the Board remanded this case for
additional development and adjudication by the RO. The case has
been returned to the Board without all required development having
been completed.

REMAND

Although not specifically stated in the prior remands, the claim
for service connection for hypertension and heart disease as
secondary to service connected PTSD is well grounded. There is
competent evidence of hypertension and heart disease and medical
opinion to the effect that there is a causal relationship between
hypertension/heart disease and service-connected PTSD. Reiber v.
Brown, 7 Vet. App. 513 (1995). (A well-grounded claim for secondary
service connection requires competent evidence of a current
disability with a nexus to a service-connected disorder.) When
there is a well-grounded claim, the VA has a duty to assist the
claimant in obtaining all pertinent facts. 38 U.S.C.A. 5107(a)
(West 1991).

2 -

Documents from J. A. Baros, M.D., submitted in June 1979, indicate
that hypertension was diagnosed during the veteran's September 1978
hospitalization. The hospital report is not of record.

As directed in the prior remands, the RO has obtained additional
information from the veteran regarding treatment for blood pressure
and cardiovascular problems prior to 1990 and medical opinions as
to whether any cardiovascular disorder was caused or aggravated by
PTSD.

In response to the request for additional information regarding
treatment for blood pressure and cardiovascular problems prior to
1990, the veteran reported in July 1997 that he had been treated at
the San Antonio VA outpatient clinic (VAOPC) when it was located on
"Dyer" Street and at the Laredo VAOPC when it opened in 1989. The
record shows that in July 1979, the veteran was issued a fee-basis
card by the San Antonio VAOPC whose address appears to be 307
Dwyer, San Antonio. Because the record contains only records from
the mental hygiene clinic made in July 1979, the Board cannot
ascertain whether all outpatient treatment records have been
obtained. A remand by the Board confers on the veteran or other
claimant the right to compliance with the remand orders and a
concomitant duty on the Board to ensure compliance' with the terms
of the remand. Stegall v. West, 11 Vet. App. 268 (1998).

Three of the physicians who expressed the opinion that there was no
causal relationship between the veteran's cardiovascular disorders,
including hypertension, and his psychiatric disorder mentioned the
length of time between the onset of anxiety in 1945 and the onset
of hypertension and coronary artery disease in 1990 as being a
factor in their conclusion. Those physicians were the ones who
performed the July and December 1998 VA examinations and the one
who provided the September 1998 cardiovascular medical opinion,
based on a review of the medical records. However, as noted, there
was a diagnosis of hypertension in 1978, which does not appear to
have been considered in the opinions. Therefore, the Board believes
that those opinions are inadequate. The Board has a duty to ensure
that requested medical opinions are based on all relevant evidence
in light of Stegall

3 -

The VA physician who performed the February 1998 VA heart and
hypertension examination said anxiety had been well documented to
lead to hypertension and mentioned the "attached medical
literature." However, no literature is attached to the examination
report. Additionally, although other physicians have reported that
there is no medical literature documenting a causal relationship
between anxiety and hypertension, those opinions should be
clarified after consideration of the earlier diagnosis of
hypertension.

In view of the foregoing, the case is REMANDED for the following
additional development:

1 .The veteran should be requested to authorize the release of
medical records from J. J. Mata, M.D., whose address in 1979 was
1012 Sta. Ursula Ave., Laredo, Texas 78040, J. A. Baros, M.D.,
whose address in 1979 was 607 Gibbs Building, San Antonio, Texas
78205 and the records of the September 27 to October 1, 1978
hospitalization at the Baptist Memorial Hospital (downtown) and
furnished the forms to do so. Those records should be obtained, if
available, and associated with the claims file. The veteran should
be asked to identify any other medical care he received from 1978
to about 1990 that might reflect his blood pressure and/or
psychiatric status. The RO should then obtain any records not
currently on file.

2. Any additional relevant VA medical records pertaining to the
veteran should be obtained and associated with the claims file,
including any from the San Antonio Outpatient Clinic. Because the
record contains only records from the mental hygiene clinic made in
July 1979, the Board cannot

4 -

ascertain whether all early outpatient treatment records have been
obtained. This matter should be addressed by the RO.

3. The VA physician who performed the February 1998 VA heart and
hypertension examination should be advised that no medical
literature is attached to the examination report. The physician
should be asked to resubmit the literature. The physician also
should be asked to explain the evidence in the veteran's case upon
which her conclusion was based in light of the fact that the
veteran's psychiatric disorder was rated zero percent disabling
from 1948 to 1979, 10 percent disabling from 1979 to March 1991 and
30 percent disabling thereafter. If necessary, the claims folder
should be provided to the physician for further review.

4. The veteran's representative should be requested to provide a
copy of page 10 of the May 1995 report by L. R. Moss, M. D., which
appears to be missing from the copy of record.

5 .After any additional medical records are received, and even if
no additional evidence if received, the VA physicians who provided
the prior negative medical opinions, should be provided the claims
file and asked to review the 1978/1979 evidence and statement from
Dr. Baros, along with any new evidence that may confirm or refute
hypertension going back to the late 1970s, and any medical
literature or additional comments obtained from the February 1998
examiner pursuant paragraph number 3 above. They should be
requested to state, based on

5 -

a review of the additional information in the context of the entire
record, whether hypertension was at least as likely as not caused
or permanently worsened by the veteran's psychiatric disorder.

6. The RO should then readjudicate the issues of entitlement to
service connection for hypertension and heart disease as secondary
to service-connected PTSD, on the basis of causation or
aggravation. See Allen v. Brown, 7 Vet. App. 439 (1995).

7. If service connection for hypertension and heart disease as
secondary to service-connected PTSD is not granted, the RO should
issue a supplemental statement of the case. The regulatory period
of time for a response should be afforded. Thereafter, the case
should be returned to the Board for final appellate review, if
otherwise in order.

By this remand, the Board intimates no opinion as to any final
outcome warranted. No action is required of the veteran until he is
notified by the RO.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 465 8 (1994), 3 8 U. S.C.A. 5 1 01 (West Supp. 1999)
(Historical and Statutory

6 -

Notes). In addition, VBA's Adjudication Procedure Manual, M21-1,
Part IV, directs the ROs to provide expeditious handling of all
cases that have been remanded by the Board and the Court. See
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

JANE E. SHARP 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).


 214725016      990812    756287

DOCKET NO. 97-27 436               DATE AUG 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Baltimore, Maryland

THE ISSUES

1. Entitlement to service connection for a back condition.

2. Entitlement to service connection for a bilateral knee
condition.

3. Entitlement to service connection for a neuropsychiatric
condition.

4. Entitlement to service connection for a bilateral hands/knuckles
condition.

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1996 to March 1997.

This matter comes to the Board of Veterans' Appeals (Board) from a
May 1997 RO rating decision that denied service connection for a
back condition, a bilateral knee condition, a neuropsychiatric
condition, and a bilateral hands/knuckles condition. The veteran
submitted a notice of disagreement in May 1997, and the RO issued
a statement of the case in August 1997. The veteran submitted a
substantive appeal in August 1997. The record indicates the veteran
failed to appear at his scheduled hearing before the RO on April
22, 1998.

The record also indicates that the veteran failed to appear for a
scheduled examination on April 17, 1997. In May 1997, the veteran
stated that he did not receive notification of that examination. A
VA examination was rescheduled for July 15, 1997, but the veteran
did not appear. When a veteran fails to report for a VA examination
requested in conjunction with a claim for service connection for a
disability without good cause, the claim shall be resolved based on
the evidence of record. 38 C.F.R. 3.655(a), (b) (1998).

REMAND

In October 1997, the veteran indicated that he was currently
receiving Social Security disability benefits. The record indicates
that the veteran sought those benefits on the basis of the claimed
disabilities. In May 1998, the RO contacted the Social Security
Administration (SSA) requesting copies of the SSA decision and the
medical records on which that determination was based. However, no
response was received from the SSA and those records have not been
obtained. The United States Court of Appeals for Veterans Claims
(known as the United States Court of Veterans Appeals prior to
March 1, 1999) (Court) in Lind v. Principi, 3 Vet. App. 493, 494
(1992) has held that when the VA is put on notice, through the
veteran's application, of the

2 -

existence of SSA records, the VA must seek to obtain those records
before proceeding with the appeal.

The evidence shows a current diagnosis of schizophrenia. Also of
record is a March 1995 certification by a state Administrative Law
Judge indicating that the veteran has an unspecified mental
disorder but that the veteran did not meet the criteria for
involuntary retention at the Springfield Hospital Center in
Sykesville, Maryland. The veteran now contends that the rigors of
being at sea in service aggravated his neuropsychiatric condition.
The record also includes the July 1993 statement of an EAP
counselor of the Institute for Human Resources indicating that the
veteran was being referred for treatment for a psychiatric
condition. The RO should ascertain from the veteran all preservice
and postservice treatment for the contended psychiatric disorder
and obtain all records identified by the veteran.

Whether the veteran had a pre-existing neuropsychiatric condition
which increased in severity during service, beyond the degree
expected of natural progress, is a medical question. It is noted
that the Board may not rely on if s own unsubstantiated judgment as
to whether a disability was incurred in or aggravated by service,
but must support its medical conclusions with independent medical
evidence in the record. Crowe v. Brown,, 7 Vet.-App. 238, (1994).
If the medical evidence of record is insufficient, or, in the
opinion of the Board, of doubtful weight or credibility, the Board
is free to supplement the record by seeking an advisory opinion,
ordering a medical examination or citing recognized medical
treatises in its decisions that clearly support its ultimate
conclusions. Talley v. Brown, 6 Vet. App. 72 (1993). The Board
concludes that the veteran should be afforded a VA psychiatric
examination prior to adjudication of his claim for service
connection for a neuropsychiatric condition.

Accordingly, the case is remanded to the RO for the following
action:

1. The RO should contact the veteran and request him to furnish the
names and addresses of all health care providers from whom he has
received treatment for a

3 -

psychiatric disorder prior to entry into active duty in February
1996 and after discharge in March 1997 in addition to the records
of the Mercy Medical Center and Dr. Jada Bussey-Jones which are
already of record. The veteran should also be requested to state
the dates of hospitalization at the Springfield Hospital Center,
Sykesville, Maryland. Consent forms for the release to the VA of
all identified private medical records should be obtained from the
veteran. Thereafter, the RO should obtain copies of all identified
treatment records, to include the records of the Springfield
Hospital, Sykesville, Maryland, of the veteran which are not
currently in the file, including both private and VA records and
associate them with the claims folder. Even if the veteran does not
respond to the foregoing inquiry the RO should obtain all VA
treatment records of the veteran which are not currently in the
file and add them to the file. If the records are not received the
RO should inform the appellant and tell her that he can procure
them.

2. The RO should obtain copies from the Social Security
Administration of the determination which awarded benefits to the
appellant and the medical records used as a basis to award those
benefits.

3. After the above record has been requested and/or obtained, the
veteran should be afforded a special VA psychiatric examination to
determine the nature, extent, etiology and date of onset of any
current psychiatric disorder. Such tests as the examiner deems
necessary should be performed. The claims folder must be made
available to, and reviewed by, the examining physician prior to the
examination so that pertinent aspects of the

4 -

veteran's medical history may be reviewed. The examiner should
specifically state whether he/she had the claims folder. The
examiner should state the diagnosis of any current psychiatric
disorder and, to the extent possible, determine the date of onset
of any disorder present. The examiner should be requested to review
all preservice, service and postservice medical records offer an
opinion in consideration of 38 C.F.R. 3.304 as to

(a) based on the evidence of record, whether there is clear and
unmistakable medical evidence that a psychiatric disorder pre-
existed service and if so, state the diagnosis of such pre-existing
psychiatric disorder;

(b) If is it concluded that the veteran had a psychiatric disorder
which pre-existed service, state whether it is at least as likely
as not that the current veteran's neuropsychiatric condition is
related to symptoms or manifestations of the atypical personality
disorder noted in service, or whether the currently diagnosed
psychiatric disorder is a separate and distinct disorder. If the
current psychiatric disorder had its onset in service, please
comment on whether the records are indicative of a pathological
worsening of that disorder during service.

(c) If it is determined that the in-service symptoms and
assessments are indicative of a pathological worsening of a
schizophrenia disorder during service, please state whether there
is clear and unmistakable evidence, which

- 5 -

may include medical facts and principles, that such increase was
due to the natural progress of the condition. To the extent
possible, the examiner should comment on whether the increase is
attributable to any in-service occurrences. The reasoning for all
conclusions reached should be discussed.

4. Thereafter the RO should review the claims file to ensure that
all of the foregoing requested development has been completed. In
particular, the RO should review the requested examination report
and required opinions to ensure that they are responsive to and in
complete compliance with the directives of this remand and if they
are not the RO should implement corrective procedures. Stegall v.
West, 11 Vet. App. 268 (1998).

5. After review by the RO, if any decision remains adverse to the
veteran, a supplemental statement of the case should be issued to
the veteran and his representative and they should be afforded a
reasonable opportunity to respond

Thereafter, subject to current appellate procedures, the case
should be returned to the Board for further appellate
consideration, if appropriate. The veteran need take no further
action unless notified otherwise, but may furnish additional
evidence and argument while the case is in remand status.
Kutscherousky v. West, 12 Vet. App. 369 (1999). The Board intimates
no opinion as to the ultimate outcome of this case.

K.J. ALIBRANDO 
Acting Member, Board of Veterans' Appeals

- 6 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1999), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1998).



